EXHIBIT 10.35

RESTRICTED STOCK AGREEMENT

PANACOS PHARMACEUTICALS, INC.

AGREEMENT made as of the <DAY> day of <MONTH>, 200_ (the “Grant Date”), between
Panacos Pharmaceuticals, Inc. (the “Company”), a Delaware corporation having its
principal place of business in Watertown, Massachusetts, and <NAME>, (the
“Participant”).

WHEREAS, the Company has adopted the Panacos Pharmaceuticals, Inc. 2005
Supplemental Equity Compensation Plan (the “Plan”) to promote the interests of
the Company by providing an incentive for employees, directors and consultants
of the Company or its Affiliates;

WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer
for sale to the Participant shares of the Company’s common stock, $.01 par value
per share (“Common Stock”), in accordance with the provisions of the Plan, all
on the terms and conditions hereinafter set forth;

WHEREAS, Participant wishes to accept said offer; and

WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the meanings ascribed to such terms in the Plan and that any
and all references herein to employment of the Participant by the Company shall
include the Participant’s employment or service as an employee, director or
consultant of the Company or any Affiliate.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Terms of Purchase. The Participant hereby accepts the offer of the Company to
issue to the Participant, in accordance with the terms of the Plan and this
Agreement, <NUMBER> Shares of the Company’s Common Stock (such shares, subject
to adjustment pursuant to Section V of the Plan and Subsection 2(f) hereof, the
“Granted Shares”) at a purchase price per share of $.01 (the “Purchase Price”),
receipt of which is hereby acknowledged by the Participant’s prior service to
the Company.

 

2. Company’s Lapsing Repurchase Right.

 

  (a) Lapsing Repurchase Right. In the event that for any reason the Participant
no longer is an employee, director or consultant of the Company or an Affiliate
prior to the earlier of [VESTING PROVISIONS INSERTED HERE], the Company (or its
designee) shall have the option, but not the obligation, to purchase from the
Participant (or the Participant’s successor in interest), and, in the event the
Company exercises such option, the Participant (or the Participant’s successor
in interest) shall be obligated to sell to the Company (or its designee), at a
price per Granted Share equal to the Purchase Price, all or any part of the
Granted Shares (the “Lapsing Repurchase Right”). The Company may exercise the
Lapsing Repurchase Right at any time during the one year period commencing with
the date of such termination of employment or service. Notwithstanding any other
provision hereof, in the event the Company is prohibited during such one year
period from exercising its Lapsing Repurchase Right by Section 160 of the
Delaware General Corporation Law as amended from time to time (or any successor
provision), then the time period during which such granted shares may be
purchased shall be extended until 30 days after the Company is first not so
prohibited.

Notwithstanding the foregoing, the Company’s Lapsing Repurchase Right shall
terminate, and the Participant’s ownership of all Granted Shares then owned by
the Participant shall become fully vested immediately prior to the closing of a
Change of Control. Change of Control shall mean (A) a merger or consolidation in
which (i) the



--------------------------------------------------------------------------------

Company is a constituent party, or (ii) a subsidiary of the Company is a
constituent party and the Company issues shares of its capital stock pursuant to
such merger or consolidation, but shall not include any merger or consolidation
involving the Company or a subsidiary of the Company in which the holders of
capital stock of the Company immediately prior to such merger or consolidation
continue to hold immediately following such merger or consolidation at least 51%
of the capital stock of (a) the surviving or resulting entity or (b) if the
surviving or resulting entity is a wholly owned subsidiary of another entity
immediately following such merger or consolidation, the parent entity of such
surviving or resulting entity; or (B) the sale, in a single transaction or
series of related transactions (i) by the Company of all or substantially all of
the assets of the Company (except where such sale is to a wholly owned
subsidiary of the Company) or (ii) by the stockholders of the Company of at
least 51% of the then-outstanding capital stock of the Company.

 

  (b) Closing. In the event that the Company exercises the Lapsing Repurchase
Right, the Company shall notify the Participant, or, in the case of the
Participant’s death, his or her successor in interest, in writing of its intent
to repurchase the Granted Shares. Such notice may be mailed by the Company up to
and including the last day of the time period provided for above for exercise of
the Lapsing Repurchase Right. The notice shall specify the place, time and date
for payment of the repurchase price (the “Closing”) and the number of Granted
Shares with respect to which the Company is exercising the Lapsing Repurchase
Right. The Closing shall be not less than ten days nor more than 60 days from
the date of mailing of the notice, and the Participant or the Participant’s
successor in interest with respect to the Granted Shares which the Company
elects to repurchase shall have no further rights as the owner thereof from and
after the date specified in the notice. At the Closing, the repurchase price
shall be delivered to the Participant or the Participant’s successor in interest
and the Granted Shares being repurchased, duly endorsed for transfer, shall, to
the extent that they are not then in the possession of the Company, be delivered
to the Company by the Participant or the Participant’s successor in interest.

 

  (c) Escrow. The certificates representing all Granted Shares acquired by the
Participant hereunder which are subject to the Lapsing Repurchase Right shall be
delivered to the Company and the Company shall hold such Granted Shares in
escrow as provided in this Subsection 2 (c). The Company shall promptly release
from escrow and deliver to the Participant a certificate for the whole number of
Granted Shares, if any, as to which the Company’s Lapsing Repurchase Right has
lapsed as the Participant’s ownership of such Granted Shares becomes vested from
time to time. In the event of forfeiture or a repurchase by the Company of
Granted Shares subject to the Lapsing Repurchase Right, the Company shall
release from escrow and cancel a certificate for the number of Granted Shares so
forfeited or repurchased. Any securities distributed in respect of the Granted
Shares held in escrow, including, without limitation, shares issued as a result
of stock splits, stock dividends or other recapitalizations, shall also be held
in escrow in the same manner as the Granted Shares.

 

  (d) Prohibition on Transfer. The Participant recognizes and agrees that all
Granted Shares which are subject to the Lapsing Repurchase Right may not be
sold, transferred, assigned, hypothecated, pledged, encumbered or otherwise
disposed of, whether voluntarily or by operation of law, other than to the
Company (or its designee) until such time as the Lapsing Repurchase Right
expires. The Company shall not be required to transfer any Granted Shares on its
books which shall have been sold, assigned or otherwise transferred in violation
of this Subsection 2(d), or to treat as the owner of such Granted Shares, or to
accord the right to vote as such owner or to pay dividends to, any person or
organization to which any such Granted Shares shall have been so sold, assigned
or otherwise transferred, in violation of this Subsection 2(d).

 

  (e)

Failure to Deliver Granted Shares to be Forfeited or Repurchased. In the event
that the Granted Shares to be forfeited or repurchased by the Company under this
Agreement are not in the Company’s possession pursuant to Subsection 2(c) above
or otherwise and the Participant or the Participant’s successor in interest
fails to deliver such Granted Shares to the Company (or its designee), the
Company may elect (i) if such shares are to be repurchased to establish a
segregated account in the amount of the repurchase price, such account to be
turned over to the Participant or the Participant’s successor in interest upon
delivery of such Granted Shares, and (ii) immediately to take such action as



--------------------------------------------------------------------------------

 

is appropriate to transfer record title of such Granted Shares from the
Participant to the Company (or its designee) and to treat the Participant and
such Granted Shares in all respects as if delivery of such Granted Shares had
been made as required by this Agreement. The Participant hereby irrevocably
grants the Company a power of attorney which shall be coupled with an interest
for the purpose of effectuating the preceding sentence.

 

  (f) Adjustments. The Plan contains provisions covering the treatment of Shares
in a number of contingencies such as stock splits and mergers. Provisions in the
Plan for adjustment with respect to the Shares and the related provisions with
respect to successors to the business of the Company are hereby made applicable
hereunder and are incorporated herein by reference.

 

  (g) If in connection with a registration statement filed by the Company
pursuant to the Securities Act of 1933, as amended (the “1933 Act”), the Company
or its underwriter so requests, the Participant will agree not to sell any of
her Vested Shares for a period not to exceed the lesser of: (i) 180 days
following the effectiveness of such registration statement or (ii) such period
as the officers and directors of the Company agree not to sell their Common
Stock of the Company.

 

  (h) The Participant acknowledges and agrees that neither the Company nor, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the employment of the Participant by the Company or
an Affiliate, including, without limitation, any information concerning plans
for the Company to make a public offering of its securities or to be acquired by
or merged with or into another firm or entity.

 

3. Legend. In addition to any legend required pursuant to the Plan, all
certificates representing the Granted Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows:

“The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of <DATE> with this Company, a
copy of which Agreement is available for inspection at the offices of the
Company or will be made available upon request.”

 

4. Securities Law Compliance. The Participant specifically acknowledges and
agrees that any sales of Granted Shares shall be made in accordance with the
requirements of the Securities Act of 1933, as amended.

 

5. Rights as a Stockholder. The Participant shall have all the rights of a
stockholder with respect to the Granted Shares, including voting and dividend
rights, subject to the transfer and other restrictions set forth herein and in
the Plan.

 

6. Incorporation of the Plan. The Participant specifically understands and
agrees that the Granted Shares issued under the Plan are being sold to the
Participant pursuant to the Plan, a copy of which Plan the Participant
acknowledges he or she has read and understands and by which Plan he or she
agrees to be bound. The provisions of the Plan are incorporated herein by
reference.

 

7. Tax Liability of the Participant and Payment of Taxes. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to the Granted Shares issued pursuant to this Agreement, including,
without limitation, the Lapsing Repurchase Right, shall be the Participant’s
responsibility. Without limiting the foregoing, the Participant agrees that, to
the extent that the lapsing of restrictions on disposition of any of the Granted
Shares or the declaration of dividends on any such shares before the lapse of
such restrictions on disposition results in the Participant’s being deemed to be
in receipt of earned income under the provisions of the Code, the Company shall
be entitled to immediate payment from the Participant of the amount of any tax
required to be withheld by the Company.

The Participant acknowledges that if he does not file an election under
Section 83 of the Internal Revenue Code of 1986, as amended, as the Granted
Shares are released from the Lapsing Repurchase Right in accordance with
Section 2, the Participant will have income for tax purposes equal to the fair
market value of the Granted Shares at such date, less the price paid for the
Granted Shares by the Participant.



--------------------------------------------------------------------------------

The Participant has agreed not to file an election with respect to the Granted
Shares under Section 83 of the Code and has obtained the advice or has been
given the opportunity to obtain the advice of his or her tax advisors with
respect to the tax consequences of the purchase of the Granted Shares and the
provisions of this Agreement.

 

8. Equitable Relief. The Participant specifically acknowledges and agrees that
in the event of a breach or threatened breach of the provisions of this
Agreement or the Plan, including the attempted transfer of the Granted Shares by
the Participant in violation of this Agreement, monetary damages may not be
adequate to compensate the Company, and, therefore, in the event of such a
breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court having competent
jurisdiction. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any such breach or threatened
breach.

 

9. No Obligation to Maintain Relationship. The Company is not by the Plan or
this Agreement obligated to continue the Participant as an employee, director or
consultant of the Company or an Affiliate. The Participant acknowledges:
(i) that the Plan is discretionary in nature and may be suspended or terminated
by the Company at any time; (ii) that the grant of the Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of shares, or benefits in lieu of shares; (iii) that all determinations
with respect to any such future grants, including, but not limited to, the times
when shares shall be granted, the number of shares to be granted, the purchase
price, and the time or times when each share shall be free from a lapsing
repurchase right, will be at the sole discretion of the Company; (iv) that the
Participant’s participation in the Plan is voluntary; (v) that the value of the
Shares is an extraordinary item of compensation which is outside the scope of
the Participant’s employment contract, if any; and (vi) that the Shares are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

10. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

If to the Company:

Panacos Pharmaceuticals, Inc.

134 Coolidge Avenue

Watertown, MA 02472

Attn: Human Resource Department

If to the Participant:

<NAME>

<ADDRESS>

<ADDRESS>

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

 

11. Benefit of Agreement. Subject to the provisions of the Plan and the other
provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

12.

Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware, without giving effect to the conflict of law
principles thereof. For the purpose of litigating any



--------------------------------------------------------------------------------

 

dispute that arises under this Agreement, whether at law or in equity, the
parties hereby consent to exclusive jurisdiction in Massachusetts and agree that
such litigation shall be conducted in the courts of Middlesex County,
Massachusetts or the federal courts of the United States for the District of
Massachusetts.

 

13. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

 

14. Entire Agreement. This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

 

15. Modifications and Amendments; Waivers and Consents. The terms and provisions
of this Agreement may be modified or amended as provided in the Plan. Except as
provided in the Plan, the terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

 

16. Consent of Spouse. If the Participant is married as of the date of this
Agreement, the Participant’s spouse shall execute a Consent of Spouse in the
form of Exhibit A hereto, effective as of the date hereof. Such consent shall
not be deemed to confer or convey to the spouse any rights in the Granted Shares
that do not otherwise exist by operation of law or the agreement of the parties.
If the Participant marries or remarries subsequent to the date hereof, the
Participant shall, not later than 60 days thereafter, obtain his or her new
spouse’s acknowledgement of and consent to the existence and binding effect of
all restrictions contained in this Agreement by such spouse’s executing and
delivering a Consent of Spouse in the form of Exhibit A.

 

17. Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

18. Data Privacy. By entering into this Agreement, the Participant:
(i) authorizes the Company and each Affiliate, and any agent of the Company or
any Affiliate administering the Plan or providing Plan record keeping services,
to disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of Shares and the administration of the Plan; (ii) waives any data privacy
rights he or she may have with respect to such information; and (iii) authorizes
the Company and each Affiliate to store and transmit such information in
electronic form.

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PANACOS PHARMACEUTICALS, INC.

By:

    Name:  

Alan W. Dunton

Title:  

President & CEO

PARTICIPANT:       <NAME>



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT OF SPOUSE

I,                                         , spouse of <NAME>, acknowledge that
I have read the RESTRICTED STOCK AGREEMENT dated as of <DATE> (the “Agreement”)
to which this Consent is attached as Exhibit A and that I know its contents.
Capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Agreement. I am aware that by its provisions the Granted
Shares granted to my spouse pursuant to the Agreement are subject to a Lapsing
Repurchase Right in favor of Panacos Pharmaceuticals, Inc. (the “Company”) and
that, accordingly, the Company has the right to repurchase or I may be required
to forfeit all or any of the Granted Shares of which I may become possessed as a
result of a gift from my spouse or a court decree and/or any property settlement
in any domestic litigation.

I hereby agree that my interest, if any, in the Granted Shares subject to the
Agreement shall be irrevocably bound by the Agreement and further understand and
agree that any community property interest I may have in the Granted Shares
shall be similarly bound by the Agreement.

I agree to the Lapsing Repurchase Right described in the Agreement and I hereby
consent to the forfeiture or repurchase of the Granted Shares by the Company and
the sale of the Granted Shares by my spouse or my spouse’s legal representative
in accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse, then the Company shall have the same rights
against my legal representative to exercise its rights of repurchase with
respect to any interest of mine in the Granted Shares as it would have had
pursuant to the Agreement if I had acquired the Granted Shares pursuant to a
court decree in domestic litigation.

I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN THE
AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.

Dated as of the              day of                     , 200  .

 

  

Print name: